DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-9 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN201910695028.4 on July 30, 2019. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-9 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1 and 9, the claim, when “taken as a whole,” is directed to the abstract idea of identifying key elements that affect emergence of global efficiency of a rail transit system, comprising: determining the global efficiency of the rail transit system in form of an index vector; around the index vector, establishing agent models of micro-subjects in the rail transit system and the emergence of the global efficiency based on evolution of intelligent group behaviors; and establishing an algorithm implemented to identify the key elements of the emergence of the global efficiency; carrying the algorithm is finished, identifying the key elements through a mapping relationship between an optimal global efficiency and adjustable input parameters of the rail transit system.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 9 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within mathematical calculations and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a simulation system, a software-hardware integrated computer virtual reality system, display terminal, a computer system, a server, and software codes…… in claims 1 and 9.”
Further, "display terminal" is a generic computer component applying the abstract idea.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 9 are implying that “….…establishing an algorithm implemented to identify the key elements of the emergence of the global efficiency; carrying the algorithm is finished, identifying the key elements through a mapping relationship between an optimal global efficiency and adjustable input parameters of the rail transit system........……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1 and 9 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-8 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 9 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 9 include various elements that are not directed to the abstract idea. These elements include a simulation system, a software-hardware integrated computer virtual reality system, display terminal, a computer system, a server, and software codes.
Examiner asserts that a simulation system, a software-hardware integrated computer virtual reality system, display terminal, a computer system, a server, and software codes do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Further, "display terminal" is a generic computer component applying the abstract idea.1
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 10 and specification page 28)2, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: servers and display terminals in claim 9 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.3 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.4

Claims 2-8 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claim 1.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 rejected under 35 U.S.C. 103 as being unpatentable over "Study on the performance improvement of urban rail transit system" Zhenhuan Deng Pan, Liting Zhao, Qing Luo, Chuansheng Zhang, and Zejun Chen - Energy 161 (2018) 1154e1171 ScienceDirect (hereinafter Pan et al.) in view of (US Pub. No. 2011/0112908) (hereinafter Rowley et al.).
Regarding claim 1, Pane discloses a method for identifying key elements that affect emergence of global efficiency of a rail transit system, comprising:
determining the global efficiency of the rail transit system in form of an index vector (see Pan, abstract, wherein with the energy consumption as an entry, we first discuss the performance of urban rail transit system, determinate the corresponding performance evaluation indexes, and establish the top-down decomposition architecture of global performance. Then, we analyze the performance emergence mechanism of urban rail transit system, and build the difference equations of calculating train behavior in the constant power and natural characteristic regions and the mathematical model of train behavior optimization. The simulations are used to analyze the influence of train light-weighting, train control, and the load ratio on the energy efficiency of train operation, which can help to improve the system performance; page 1154, wherein optimization method based on multi-objective particle swarm algorithm, CFD numerical simulation and supported vector machine (SVM) regression model to improve the three-dimensional shape of high-speed train nose);
around the index vector, establishing agent models of micro-subjects in the rail transit system and a simulation system of the emergence of the global efficiency based on evolution of intelligent group behaviors (see Pan, column 2, pp. 1154 and 1161, wherein optimization method based on multi-objective particle swarm algorithm, CFD numerical simulation and supported vector machine (SVM) regression model to improve the three-dimensional shape of high-speed train nose; column 1-2, page 1160, wherein the above energy efficiency indexes can be used as the references to compare with the actual energy efficiency of each line, station and train, and to evaluate and analyze the performance of each microscopic subject. The energy efficiency of the microscopic subjects, such as the lines, stations, and trains, can be further decomposed according to the classification of the infrastructures, also according to different seasons and different time scales. Thus, we can get the guidance by using theoretical analysis and simulation verification to improve the global energy efficiency of urban rail transit system. It includes the performance evaluation of each line, station and train, even can extend to the evaluation of the effect of the behavior optimization of all subjects and the matching level of all transport organization links on the global performance of urban rail transit system, which is a complicated and gradual process); and
establishing an algorithm implemented in the simulation system to identify the key elements of the emergence of the global efficiency (see Pan, column 2, page 1154, wherein optimization method based on multi-objective particle swarm algorithm, CFD numerical simulation and supported vector machine (SVM) regression model to improve the three-dimensional shape of high-speed train nose; column 2, pp 1158- column 1-1159, wherein analysis of key elements of global performance improvement Fig. 2 describes the process of improving the global performance of urban rail transit system. The whole transportation organization can be divided into the two stages: transportation organization planning and actual transportation organization. In the stage of transportation organization planning, the utilization level of the infrastructures for train operation mainly depends on the scheme of passenger flow organization, train operation plan (scheme), and the quality of train diagram, which is also one of the profound connotations revealed by the performance eEnergy Efficiency definition of urban rail transit system (see Eq. (5)). In the process of the actual transportation organization, there are differences between the actual and forecasted transportation tasks, the equipment breakdown, maintenance, the natural disaster, etc., also often break the normal order of train organization); 
identifying the key elements by the simulation system through a mapping relationship between an optimal global efficiency and adjustable input parameters of the rail transit system (see Pan, page 1157, wherein used the calculation software; column 1-2, page 1161, wherein referring to Fig. 4 the mechanism of performance emergence play an important role in building the simulation platform for performance improvement. Every time of simulation, we can get an optimal performance of urban rail transit system, so after many simulations the optimal performance can be gotten, the decomposition scheme of the global performance indexes can be also correspondingly determined. Due to the mapping relationships between the relevant parameters and the globally optimal performance, at the same time when the optimal scheme for global performance improvement is determined, the concrete measures mapping with the relevant parameters for all microscopic subjects’ or local performance improvement are necessarily also determined. The scientific use of infrastructures involves not only the advanced transportation  organization method and train control technology, but also how to efficiently use the advanced transportation organization method and train control technology to realize the energy saving operation of train. On the other hand, the scientific use of infrastructures is also embodied in the highly efficient operation of the environment control system corresponding to the change of passenger flows and environment parameters, and in the recycle and utilization of regenerative energy corresponding to the actual situation of train organization and operation.
Pan et al. fails to explicitly disclose after the running of software codes carrying the algorithm is finished.
Analogous art Rowley et al. discloses after the running of software codes carrying the algorithm is finished (see Rowley, para [0066]-[0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pan, regarding the performance improvement of urban rail transit system, to have included the running of software codes carrying the algorithm is finished because it would improve the goal programming model. Using the transportation routing of Rowley would improve the processing efficiency.

Regarding claim 2, Pane discloses the method of claim 1, wherein the index epy.no, 18 defined in form of an index vector and calculated according to equation (1):

    PNG
    media_image1.png
    324
    582
    media_image1.png
    Greyscale
is 
a weight of cargo or the number of people carried by the passenger/cargo trains and the travel distance of the passenger/cargo trains in the rail transit system per unit of energy consumption within a preset time period (see Pan, page 1160).
Regarding claim 3, Pane discloses the method of claim 2, wherein EenergyEfficincy  Calculated according to equation (2):

    PNG
    media_image2.png
    185
    574
    media_image2.png
    Greyscale

(see Pan, page 1158).

Allowable Subject Matter
Regarding claims 4-9 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 101 rejections.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2006/0242154; US Pub No. 2014/0046585; US Pub No. 2017/0268948; US Pub No. 2017/0077701; US Pub No. 2013/0079964; Hui Hu, Keping Li, and Xiaoming Xu (A multi-objective train-scheduling optimization model considering locomotive assignment and segment emission constraints for energy saving, J. Mod. Transport. (2013)); Rongfang (Rachel) Liu, Iakov M. Golovitcher (Energy-efficient operation of rail vehicles, Transportation Research Part A 37 (2003) 917–932); and Jiateng Yin (Dynamic passenger demand oriented metro train scheduling with energy-efficiency and waiting time minimization: Mixed-integer linear programming approaches, Transportation Research Part B 97 (2017) 182–213).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        7/29/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and displaying result," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        2 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 1 and specification paras 2, 9, 14, 22-29). 
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        3 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        4 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.